DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/11/22 and 5/04/22 have been fully considered but they are not persuasive. 
The Examiner disagrees with the Applicant’s representative arguments.  For example, the Examiner is using the Fitz et al reference only to show that the fitz et al reference discloses a thickness at the top of the dome larger than the rest of the thickness of the medical device.  The Examiner is not using Fitz et al to address the rest of the structural limitations of the shell, that’s why Frauens et al is the main reference.
The Examiner believes the combination of the two references is proper because of the following:
Paragraph 39 of the Frauens et al reference (the last 3 lines) discloses that the polymeric cap (40) may be custom shaped to provide fit for atypical or damaged joints.  The custom implant can be exactly made by analyzing the articulating surface of the articulating joint by conventional three-dimensional imaging techniques in order to produce an exact replica of the damage articulating surface made by a customized mold (see paragraph 50).  Therefore, if the damage joint comprises a cartilage that need a couple of millimeters to be remove, then the customized implant can be made with a dome having a thickness larger than the rest of the implant.  
Fitz et al discloses the method of measuring a wear pattern using conventional three-dimensional imaging techniques in order to scan the joint and determine the amount of damage in the articulating joint (see paragraphs 60, 76, 77).  The advantage of having these 3D scanners is that the implant can be customized to suit a specific damage area of the joint.  This includes the possible customization of adding more material to the dome, if necessary.
Therefore, the Examiner believes that the two references can be combine because both references disclosed implants that can be customized by analyzing the damage articulating surface of a joint by conventional three-dimensional imaging techniques in order to produce an exact replica of the implant.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frauens et al US Patent 2013/0211529A1 in view of Fitz et al US Patent Pub. 2009/0226068A1.
Frauens et al discloses a customized (see paragraph 39 and 50) medical implant (40, see Fig. 4) for attachment to and at least partly covering the natural femoral head of a hip joint of a subject (see Fig. 5).  The medical implant (40) comprising a dome shaped shell with an inner surface, the dome shaped shell defining an equatorial plane and having a height, an inner equatorial shell radius, an orifice radius, a thickness at the equatorial line, and a thickness at the top of the dome (see figure below), wherein one or more of the thickness, the thickness, the equatorial shell radius, the orifice radius and the shell height are customized to the hip joint of the subject showing substantially the entirety of the natural femoral head and the acetabulum of said hip joint.  However, Frauens et al does not explicitly mentions that the thickness at the top of the dome is larger than the thickness at the equatorial line.  The last line in paragraph 0039 discloses that the polymeric cap 40 may be custom shaped to provide an improved fit for atypical or damage joints.  Paragraph 0040 discloses that appropriate dimensions for the polymer cap varies from patient to patient (depending on the femoral head shape or current damage to the cartilage and/or bone) and paragraph 0041 discloses the thickness of the spherical cap and spherical segment may vary in different regions.  
	Fitz et al discloses a customized medical implant (1113, see Fig. 11) for attachment to and at least partly covering the natural femoral head of a hip joint of a subject (see Fig. 11), said medical implant (1113) comprising a dome shaped shell having a height, an inner equatorial shell radius, an orifice radius, a thickness at the equatorial line, and a thickness at the top of the dome (see figure below), wherein one or more of the thickness, the thickness, the equatorial shell radius, the orifice radius and the shell height are customized to the hip joint of the subject based on at least one 3D computed tomography image showing substantially the entirety of the natural femoral head and the acetabulum of said hip joint (see paragraphs 0060 and 76-78) and wherein the thickness at the top of the dome is larger than the thickness at the equatorial line (see figure below). Regarding claims 2, 5, 7, 9-11 and 13, see Figures 1C, 11 and paragraphs 76-78.  Regarding claim 3, as disclosed by the applicant’s representative it is common to have leg length discrepancy when a patient suffers from a diseased joint.
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify Frauens reference with a dome thickness larger than the thickness at the equatorial line as shown by the Fitz et al reference and keeping the spherical shape in the inner surface of the shell in order to replace damage cartilage around the dome area of the patient’s femoral head.
	Regarding claims 12, 14 and 15, Frauens et al discloses the invention substantially as claimed.  However, Fitz is silent regarding the system being configured for selecting a patient as eligible based on a tolerance zone of the roundness/sphericity or radius of the femoral neck between at least 1mm to 4mm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a patient as eligible based on a tolerance zone of the roundness/sphericity or radius of the femoral neck between at least 1mm to 4mm, since it has been held that finding an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        5/20/22